Exhibit 99.1 Copano Energy Investor PresentationNASDAQ: CPNO June Copano Energy 2 Disclaimer Statements made by representatives of Copano Energy, L.L.C. (“Copano”) during thispresentation will include “forward-looking statements,” as defined in the federal securities laws.All statements that address activities, events or developments that Copano expects, believes oranticipates will or may occur in the future are forward-looking statements. Underlying theseforward-looking statements are certain assumptions made by Copano’s management based ontheir experience and perception of historical trends, current conditions, expected futuredevelopments and other factors management believes are appropriate under the circumstances. Whether actual results and developments in the future will conform to Copano’s expectations issubject to a number of risks and uncertainties, many of which are beyond Copano’s control.Ifone or more of these risks or uncertainties materializes, or if underlying assumptions proveincorrect, then Copano’s actual results may differ materially from those implied or expressed byforward-looking statements made during this presentation. These risks and uncertainties includethe volatility of prices and market demand for natural gas and natural gas liquids; Copano’s abilityto complete any pending acquisitions and integrate any acquired assets or operations; Copano’sability to continue to obtain new sources of natural gas supply; the ability of key producers tocontinue to drill and successfully complete and attach new natural gas supplies; Copano’s abilityto retain key customers; the availability of local, intrastate and interstate transportation systemsand other facilities to transport natural gas and natural gas liquids; Copano’s ability to accesssources of liquidity when needed and to obtain additional financing, if necessary, on acceptableterms; the effectiveness of Copano’s hedging program; unanticipated environmental or otherliability; general economic conditions; the effects of government regulations and policies; andother financial, operational and legal risks and uncertainties detailed from time to time in the RiskFactors sections of Copano’s annual and quarterly reports filed with the Securities and ExchangeCommission. Copano undertakes no obligation to update any forward-looking statements, whether as a resultof new information or future events. Copano Energy 3 Introduction to Copano •Serves natural gas producers in three leading producingregions •Founded in 1992 - built through more than 50 acquisitionsand major capital projects Texas South Texas and North Texas Oklahoma Central and Eastern Oklahoma Rocky Mountains Wyoming’s Powder River Basin Copano Energy 4 Key Metrics •Service throughput volumes exceed 2,100,000 MMBtu per day of naturalgas(1) •6,400 miles of active natural gas gathering and transmission pipelines •7 natural gas processing plants with over 1 Bcf/d of combined processingcapacity •Equity market cap: million(2) •Enterprise value: $1.7 billion(2) •Copano has outperformed its peer group since IPO with a total return of104%(2) compared to the Alerian MLP Total Return Index (AMZX) totalreturn of 31%(2), over the same period (1)As of 1Q09.Includes unconsolidated affiliates. (2)As of May 28, 2009. Copano Energy 5 Copano’s LLC Structure Characteristic Typical MLP Copano Energy TypicalCorporation Non-TaxableEntity Tax Shield onDistributions Tax Reporting General Partner IncentiveDistribution Rights Voting Rights Schedule K-1 Schedule K-1 Form Copano Energy 6 Agenda ThroughputVolume Outlook CommodityPrices andMarginSensitivities Capital Access Distribution Policyand Outlook Copano Energy Total Volume Trends Note: Includes affiliates, net of intercompany volumes. Copano Energy 8 •Rich gas (primarily Hunton de-watering play) –Drilling activity reduced, pending increased liquids and natural gasprices and reduced drilling costs –5 rigs running currently in the Hunton and 4 in other rich gas areas •1 additional rig being considered –High BTU gas, processing upgrade and low geologic risk enhancedrilling economics, but activity remains subject to market forces –2Q09 volumes are expected to be flat vs. 1Q09 •Lean gas –Drilling activity reduced, reflecting low natural gas prices and need forlower drilling costs –1 rig currently running •No known additional rigs being added –2Q09 volumes are expected to be slightly down from 1Q09 Oklahoma Volume Outlook Copano Energy Oklahoma Rich Gas vs. Lean Gas (1)Full value prior to deduction of Copano’s margin.Excludes value of condensate and crude oil recovered by theproducer at the wellhead. (2)Implied NGL prices are based on a three-year historical regression analysis. (3)Assumes 9 GPM gas with a Btu factor of 1.375 processed at Copano’s cryogenic plant, and field fuel of 6.25%. (4)Assumes unprocessed gas with a Btu factor of 1.0 and field fuel of 6%. 9 Copano Energy 10 South Texas Volume Outlook •Small decrease in 2Q09 volumes vs. 1Q09 •Drilling continues in South Texas niche areas •Upper Gulf Coast intrastate service throughput remains strong •Pending acquisition of Transco McMullen lateral, if approved byFERC, would significantly increase South Texas volumes •Cautiously optimistic about early drilling in the Eagle Ford Shale Copano Energy 11 North Texas Volume Outlook •Current volumes steady compared to 1Q09 •Drilling activity curtailed; however, recent stabilization of oil prices anddownward trend in drilling costs are expected to improve rig counts •1 - 2 rigs running in gathering area •Approximately 20 wells are awaiting completion and frac •Completion of Saint Jo plant may attract additional volumes •Leasing activity continues •North Texas natural gas has an average GPM of 5.5 and an averageBtu of 1.20 (1.30 net of CO2), which enhances per-Mcf netback value,under most market conditions Copano Energy 12 Rocky Mountains Volume Outlook •Bighorn: –Two new projects to connect approximately 200 previously drilled wells –Timing of dewatering will drive volume levels –Development of extensive acreage dedication remains active but will be drivenby drilling economics and commodity prices –Purchased producer-owned pipeline will allow expansion of gathering system intoMontana •Fort Union: –Volumes have decreased slightly during 2Q09 but should accelerate during theremainder of 2009 based on new well tie-ins following pipeline and aminetreating expansion •Combined Systems: –2Q09 volumes are expected to be slightly lower than 1Q09 –Adverse weather conditions continued to impact volumes from March into April –A large producer reduced production due to a compressor outage –Maintenance performed downstream of Fort Union curtailed volumes Copano Energy 13 Commodity Prices and MarginSensitivities CommodityPrices andMarginSensitivities Distribution Policyand Outlook Capital Access ThroughputVolume Outlook Copano Energy Oklahoma Commodity Prices 14 Copano Energy 15 Oklahoma Commercial Update •First Quarter –Total service throughput volumes: 271,000 MMBtu/d(1) –Unit margin: $0.62/MMBtu(2) –Significant percentage of contract volumes (approximately 64%)contain fee-based components, including volumes subject tominimum margin provisions –Approximately 71% of contract volumes are directly correlated withNGL prices •Processing Operating Modes –First quarter 2009: •First 7 days in partial ethane rejection(3) •Full processing from January 8 - March 31 –Second quarter 2009: •Full processing (1)Excludes 10,608 MMBtu/d service throughput for Southern Dome, a majority-owned affiliate. (2)Refers to Oklahoma segment gross margin ($15.1 million) divided by Oklahoma service throughput volumes(271,000 MMBtu/d) for the period.See Appendix for reconciliation of Oklahoma segment gross margin. (3)Ethane rejection at Copano’s Paden plant is limited by nitrogen rejection facilities. Copano Energy 16 Texas Commodity Prices Copano Energy 17 Texas Commercial Update •First Quarter –Total service throughput volumes: 645,000 MMBtu/d(1) –Unit margin: $0.35/MMBtu(2) –Approximately 91% of contract volumes have fee-based components,including volumes subject to minimum margin provisions –Approximately 85% of contract volumes directly correlated with NGLprices •Operating Modes –First quarter 2009: •First 8 days in conditioning or partial recovery mode •Full processing from January 9 - March 31 –Second quarter 2009: •Full processing (1)Excludes 88,740 MMBtu/d service throughput for Webb Duval, a majority-owned affiliate. (2)Refers to Texas segment gross margin ($19.3 million) divided by Texas service throughput volumes (679,000MMBtu/d) for the period.See Appendix for reconciliation of Texas segment gross margin. Copano Energy 18 Rocky Mountains CommercialUpdate •First Quarter –Total service throughput volumes: •Consolidated (producer services): 181,000 MMBtu/d •Unconsolidated affiliates: §Bighorn: 201,800
